ORDER

PER CURIAM.
Kenneth Shelton (“defendant”) appeals from a judgment in a jury tried case finding him guilty of one count of robbery in the first degree, two counts of armed criminal action, and one count of burglary in the first degree. Defendant claims the trial court plainly erred in answering a jury question during their deliberations without defendant’s counsel present.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).